Citation Nr: 1528571	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from January 2007 to January 2011.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2012 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).   

In May 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims folder.  

In a December 2013 rating decision, the RO denied the Veteran's claims of entitlement to service connection for posttraumatic stress disorder (PTSD), insomnia, chronic fatigue syndrome, and fibromyalgia.  The electronic Veterans Appeals Control and Locator System (VACOLS) indicates that the Veteran filed a notice of disagreement (NOD) with this decision.  As the agency of original jurisdiction (AOJ) has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case as to these claims.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a back disability that is related to his military service, in particular from unloading and loading supply trucks.  See, e.g., the May 2013 Board hearing transcript, pgs. 3-4.  The Board notes that the Veteran's November 2010 service separation examination documents a complaint of recurrent back pain.  A Naval Reserve duty record dated April 2011 also documents a complaint of recurrent back pain.  The remainder of the Veteran's service treatment records are absent complaints of or treatment for a back disability.

The Veteran has alternatively contended that his back disability is secondary to his service-connected tendonitis of the left ankle.  See the Veteran's claim for VA benefits dated December 2011.    

The Veteran was afforded a VA examination for his back disability in May 2012.  After examination of the Veteran and consideration of his medical history, the VA examiner noted that an X-ray report of the Veteran's spine from M.F., M.D. dated October 2011 documented a finding of dextroscoliosis of the spine.  However, the examiner reported that the current examination only revealed limited range of motion and pain as the only evidence of disease, and the Veteran otherwise had a normal gait and function.  Also, his radiographs were normal.  The examiner thereafter concluded that it appeared less likely than not that the Veteran's condition occurred as a result of a service related injury.  

Upon review of the May 2012 VA examination, it appears that the VA examiner based his finding that the Veteran's back disability is not related to service due to his finding that the Veteran did not suffer from a back disability at the time of the examination.  In this regard, the Board notes that typically, in the absence of proof of present disability there can be no valid claim.  To be present as a current disability, there must be evidence of the condition at some time during the appeals period.  However, the Board recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), which held that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim.

As indicated above, in this case, although a back disability was not rendered during the May 2012 VA examination, the Veteran was previously diagnosed with dextroscoliosis of the lumbar spine in October 2011.  The competent and probative evidence is unclear as to whether the dextroscoliosis of the lumbar spine resolved prior to the Veteran filing his service connection claim in December 2011.  In light of the foregoing, the Board is of the opinion that a clarifying medical opinion would be probative in ascertaining whether the Veteran evidences a current back disability during the course of the appeal period, and if so, whether the disability is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2014) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Additionally, as discussed above, the Veteran contends that his back disability is secondary to his service-connected left ankle disability.  Pertinently, there is no evidence currently associated with the Veteran's VA claims folder that offers an opinion as to a possible causal relationship between the Veteran's back disability and his left ankle disability.  Therefore, the Board finds that a medical opinion should also be obtained as to whether the Veteran's back disability is related to his left ankle disability.  See 38 C.F.R. § 3.159(c)(4) (2014), supra.  Furthermore, appropriate VCAA notice must be provided to the Veteran regarding establishing service connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1. Provide a VCAA notice letter to the Veteran which informs the Veteran what is required to establish service connection for a back disability on a secondary basis.  A copy of the letter should be forwarded to the Veteran's representative.

2. Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his claimed back disability.  The Veteran's claims folder must be made available to the examiner prior to the examination.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must identify whether the Veteran has a current back disability.  In determining such, the examiner should address the finding of dextroscoliosis of the lumbar spine in October 2011 and whether such disability resolved prior to the filing of the Veteran's service connection claim in December 2011.  
		
If, and only if, the examiner determines that the Veteran has a current back disability, the examiner must provide an opinion as to the following:

a. Whether it is at least as likely as not (i.e. 
probability of 50 percent or greater) that 
the Veteran's diagnosed back disability is 
related to his active military service, to include 
his report of recurrent back pain noted on his 
November 2010 separation examination.

b. Whether it is at least as likely as not (i.e. 
probability of 50 percent or greater) that the 
Veteran's back disability is due to or caused 
by the service-connected recurrent tendonitis of 
the left ankle.  

c. Whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's back disability is aggravated by his service-connected left ankle disability.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's back disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the left ankle disability.  
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

3. Thereafter, readjudicate the claim currently on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




